       Case 1:19-cr-00846-KPF Document 175 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               19 Cr. 846 (KPF)

VAN WHITMORE, et al.                                       ORDER

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      There is currently a conference scheduled in this matter for September 2,

2021, at 11:00 a.m. Due to constraints on the centralized scheduling system

for remote proceedings in criminal matters, the conference must instead

proceed at 9:00 a.m. The hearing will proceed by telephone conference, and

the dial-in information is as follows: At 9:00 a.m. the parties shall call (888)

363-4749 and enter access code 5123533. Please note, the conference will not

be available prior to 9:00 a.m.

      SO ORDERED.

Dated: August 25, 2021
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
